                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

LOGAN LANDRY, ET AL.                                  CIVIL ACTION

VERSUS                                                NO. 17-8444

POSIGEN, INC., ET AL.                                 SECTION “B”(5)

                            ORDER AND REASONS

      Defendants PosiGen, Inc. et al filed a motion for summary

judgment on liability. Rec. Doc. 94. Plaintiffs filed a response

in opposition. Rec. Doc. 220. Defendants sought, and were granted,

leave to file a reply. Rec. Doc. 228.

      For the reasons discussed below,

      IT IS ORDERED that defendants’ motion for summary judgment is

GRANTED in part and plaintiffs’ federal claims are DISMISSED.

      IT IS FURTHER ORDERED that plaintiffs’ remaining state law

claims are REMANDED to state court for adjudication, including

those sought to be urged by recent late amendment. 1

      IT IS FURTHER ORDERED that plaintiffs’ motion to expedite

hearing (Rec Doc. 236) is GRANTED. The magistrate judge’s denial

of plaintiffs’ motion for leave to amend complaint (Rec. Doc. 230)

is AFFIRMED, and plaintiffs’ objections to same (Rec. Doc. 235)

are OVERRULED.




1 This removed case emanated from a state court action in the 24th Judicial
District Court for the Parish of Jefferson, bearing that Court’s case number
774-782 C.

                                      1
     IT IS FURTHER ORDERED that plaintiffs’ “motion to expedite”

(Rec. Doc. 232) and defendants’ “Motion in Limine to Exclude

Certain Evidence at Trial” (Rec. Doc. 241) are DISMISSED as moot.

             FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     This case arises from an employment contract dispute between

plaintiff Logan Landry and defendants PosiGen Inc, et al over

whether defendants PosiGen violated plaintiff Landry’s employment

contract by failing to pay him bonuses, award stock options, and

forcing him to commute to New Orleans for work. In their amended

complaint,   plaintiffs   bring   federal   Racketeer   Influenced   and

Corrupt Organizations (RICO) claims against defendants, alleging

that defendant Thomas Neyhart, owner, president, and director of

PosiGen of Louisiana LLC, has been running a number of fraud

schemes involving submitting false tax credit requests to the

federal government, fraudulently inducing BLG to sell its customer

lists and assets to PosiGen La, and forcing Landry to participate

in the tax credit fraud scheme. Rec. Doc. 12. The facts of

defendants’ alleged scheme are laid out in greater detail in an

earlier Order and Reasons issued by this Court and are incorporated

by reference here. Rec. Doc. 54.

     Three claims remain in this lawsuit: plaintiffs’ claim that

Neyhart violated RICO and caused them damages by operating PosiGen

LA through a pattern of mail and wire fraud; (2) Landry’s claim

that defendants breached his employment contract by requiring him

                                   2
to travel to New Orleans for work and not awarding him stock

options; and (3) Landry’s claim that he relied to his detriment on

promises defendants made to him relating to his office location,

stock options, and bonuses when deciding to accept employment with

PosiGen LA. Rec. Doc. 94 at 1.

       The    Court     recently    granted     in   part    and     denied      in   part

defendants’ motion for partial summary judgment on damages. Rec.

Doc. 221. The Court held that plaintiffs were not entitled to

recover damages for: the value of BLG’s assets they allege were

lost when plaintiffs were fraudulently induced to sell BLG’s assets

to PosiGen LA, the value of Delta Sky Miles, and emotional distress

damages      for   fraud.    Rec.    Doc.   221.     The    Court    also    held     that

plaintiffs may be entitled to recover damages for unpaid bonuses

pursuant      to   their    detrimental     reliance       and   RICO   claims,        and

attorneys’ fees under RICO. Id.

       Defendants filed the instant motion for summary judgment on

liability, arguing that they are entitled to summary judgment

dismissing plaintiffs’ RICO claims, breach of contract claims, and

detrimental reliance claims because plaintiffs have no evidence in

support of their remaining claims. Rec. Doc. 94. Plaintiffs filed

a   response       in   opposition     asserting      that    they    have       provided

competent      summary      judgment   evidence      to    demonstrate       a    genuine

dispute of material fact in support of those claims. Rec. Doc.

220.

                                            3
                                PARTIES’ CONTENTIONS

      Defendants argue entitlement to summary judgment on the RICO

claim because plaintiff cannot prove that Neyhart or PosiGen LA

engaged      in   any     racketeering     activity,        or   a   pattern     of   such

activity.     Id.    at    2.   Defendants       assert     that     plaintiff    has   no

evidence that Neyhart knowingly and intentionally misrepresented

the nonexistence of a prior battery by fighting conviction on Green

Grant LLC’s application for residential and commercial contractor

licenses, with the intent to obtain unjust advantage or as part of

a scheme to defraud. Rec. Doc. 94-1 at 11. Defendants also assert

that plaintiffs have no evidence to support their original claim

in the amended complaint that Neyhart, through PosiGen LA, used

interstate        wires    or   the   mail      to   file   fraudulent     tax    credit

“requests,” “packets,” or “submissions” with the IRS.                      They submit

that documents do not need to be assembled into “packets” to obtain

a federal tax credit and defendants have attested that they are

not aware of any person transmitting any “tax credit packet” to

the IRS. Id. at 13- 15. Defendants assert that plaintiffs have no

evidence for the new claims, not alleged in the amended complaint,

that Neyhart directed contractors to falsify the placed-in-service

date on documents, or that their accounting firm, Wegmann, relied

on placed-in-service dates to prepare federal tax returns claiming

the   ITC.    Rec.      Doc.    228   at   5.    Defendants      further   argue      that

plaintiffs have no evidence that Neyhart made misrepresentations

                                             4
to Landry about the terms of his employment or the purchase price

PosiGen LA would pay for BLG’s assets during a phone call while

Landry was in Vegas. Neyhart has no recollection of this phone

call and plaintiffs cannot remember what was said on the call or

identify anything Neyhart said that was untrue. Rec. Doc. 94-1 at

16-17. Defendants argue that plaintiffs have not proven a pattern

of racketeering activity because they cannot show that the three

predicate acts described above are related and amount to, or prose

a threat of, continued criminal activity. Id. at 17-19.

     According to defendants, the breach of contract claim also

fails because plaintiffs cannot prove that PosiGen was obligated

to award Landry stock options, but only that it was obligated to

ensure a stock option program was established in which Landry would

be eligible to participate. Rec. Doc. 94-1 at 20. Defendants state

that plaintiffs cannot prove that defendants breached Landry’s

employment contract by requiring him to commute to New Orleans

because PosiGen LA was entitled to require him to travel outside

of Houma for work and Landry did not suffer compensable damages as

a   result   of   the   alleged   breach   relating   to   his   commute.

Additionally, defendants argue that plaintiffs cannot prevail on

the detrimental reliance claim because they cannot show that

defendants promised Landry that he would be awarded stock options,

be allowed to work only in Houma, or receive bonuses. Id. at 23.

To the extent that plaintiff claims defendants did make these

                                    5
promises, defendants aver that Landry’s reliance on the promises

is unjustified considering the language in his fully integrated

employment agreement does not provide that he will be awarded any

stock options, guarantee him the right to work exclusively in

Houma, or obligate PosiGen LA to pay him bonuses. Id. at 24.

Defendants note that plaintiffs cannot prove that Landry changed

his position to his detriment by going to work for PosiGen LA. Id.

Finally,     defendants   state       that       the   other    PosiGen      entities,

PosiGen, Inc., PosiGen, LLC, PosiGen GP, LLC, and PosiGen Energy

Efficiency    of    Louisiana,       LLC,       were   not   parties    to   Landry’s

employment agreement and should be dismissed from this suit. Id.

at 25.

     Plaintiffs argue that they have provided enough evidence in

support of their RICO, breach of contract, and detrimental reliance

claims to defeat summary judgment. Rec. Doc. 220. Plaintiffs ask

for an adverse inference against defendants from the invocation of

Fifth Amendment rights to remain silent by a non-party, the former

president     of    PosiGen,   Daniel           McAttee,     during    the   latter’s

deposition testimony. Id. at 2. Plaintiffs assert that summary

judgment is improper in this case because defendants are placing

intent at issue in this case, and the jury should be provided an

opportunity    to    review    the    evidence         and   evaluate    defendants’

credibility to determine defendants’ intent. Rec. Doc. 220 at 4.

Plaintiffs aver that they have demonstrated proof of defendants’

                                            6
mail and wire fraud for each of the alleged fraudulent activities.

Id. Plaintiffs assert that they have presented a genuine dispute

as to whether Neyhart knowingly and intentionally misrepresented

his   prior    conviction      in   Green       Grants,   LLC’s   application      for

residential and commercial contractor licenses because Neyhart

signed the paperwork and that his then-assistant, June Tureau,

told Landry that Neyhart knew of the falsified application when it

was submitted. Id. at 5. Plaintiffs also argue that they have

sufficiently proven that defendants submitted fraudulent documents

to the IRS to obtain tax credits. Id. at 6. Plaintiffs assert that

they have demonstrated that defendants requested that installation

contractors provide falsified placed-in-service letters, and that

defendants’ accounting firm, Wegmann Dazet & Company, used the

fraudulent     information      from    the      placed-in-service       letters    to

prepare and file defendants’ federal tax returns. Id. at 6-16. In

support of their assertions, plaintiffs provide the depositions

of: Matthew Maiello, the former general manager of Gulick, a

contractor for defendant-entities; Amanda Bakay, the former Vice

President of Human Resources for defendants, and Logan Landry,

plaintiff     and   the   former       Vice      President   of    Operations      for

defendants. Id. at 6. Plaintiffs further assert that they have

provided      evidence    to    show    that      defendants      made   fraudulent

representations     to    plaintiffs        when     acquiring     BLG   Innovative

Solutions, LLC as supported by the email exchanges between Logan

                                            7
Landry and defendants’ employees and executives. Id. at 17-19.

Plaintiffs     state   that    they     have    demonstrated         a   pattern   of

racketeering as the predicate acts involve the same participants,

method of commission, and were all committed with the purpose of

increasing defendants’ revenue and profits. Id. at 19.

     Plaintiffs assert that their breach of contract claim should

not be dismissed because a genuine material factual dispute exists

as to whether Landry was promised stock options in his employment

contract and requiring Landry to commute to New Orleans breached

the plain terms of the contract. Id. at 22-26. Additionally,

plaintiffs aver that the detrimental reliance claim should survive

because they have shown that defendants made misrepresentations to

Landry   concerning    stock    options,       office     location,      and   Landry

reasonably   relied    on     these    representations          in   accepting     the

employment with defendants to his own detriment. Id. at 26-32.

Finally,   plaintiffs    state      that     all   the    named      defendants    are

necessary parties to this suit as Landry’s contract required him

to do work for PosiGen LA and all of its affiliates, and there is

no meaningful separation between the defendant-entities. Rec. Doc.

32-35.

                               LAW AND ANALYSIS

     Summary     judgment      is     appropriate        when     “the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

                                         8
issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      When   the   movant   bears      the   burden    of   proof,   it    must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618.

      A. Federal RICO Claim

      RICO claims under § 1962 have three common elements: (1) a

person who engages in (2) a pattern of racketeering activity, (3)

connected to the acquisition, establishment, conduct, or control

of   an   enterprise.   Abraham   v.    Singh,   480   F.3d   351,   355   (5th

Cir.2007) (internal quotations omitted). To allege a “pattern of

racketeering activity,” a plaintiff must show that the defendant

                                       9
committed two or more predicate offenses that are (1) related and

(2) amount to or pose a threat of continued criminal activity.

H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989). Predicate

offenses include violations of certain state and federal laws,

including wire fraud and mail fraud statutes. 18 U.S.C. § 1961(1).

       Plaintiffs’ amended complaint alleges defendants committed

the predicate acts of mail fraud and wire fraud when: 1) Neyhart

obtained PosiGen LA’s contracting license through fraud by failing

to   disclose    a   prior   conviction,    2)   millions     of   dollars    in

profit/credits/tax benefits were generated through a fraudulent

tax credit scheme: and 3) plaintiffs were fraudulently induced

into   selling   BLG’s   customer   lists    and   assets     to   expand    the

fraudulent tax credit scheme to new customers. Rec. Doc. 12 at 13.

The Court considers each of these actions in turn.

       1. Alleged Scheme to Hide Neyhart’s Conviction from Louisiana

         Licensing Board

       Defendants admit that Green Grant, LLC’s application for a

contractor license in 2013 did not initially disclose Neyhart’s

2002 battery conviction, stating it was an inadvertent error by

Neyhart’s receptionist, Ms. Tureau, and that Neyhart self-reported

the error in March 2014 to the Licensing Board once he discovered

it. Rec. Doc. 94-1 at 12. Specifically, defendants assert that to

prove Neyhart committed mail or wire fraud, plaintiffs must provide

admissible   evidence    that   Neyhart     knowingly   and    intentionally

                                    10
misrepresented the existence of the prior conviction, with the

intent to obtain an unjust advantage or as part of a scheme to

defraud. Id. at 11. However, defendants argue that plaintiffs have

no personal knowledge of what was represented to the Licensing

Board, and both individuals who do – Neyhart and Tureau – have

attested that the failure to disclose was made in error and not

with the intent to gain any unjust advantage or as part of a scheme

to defraud. Id. Moreover, the Licensing Board accepted Neyhart’s

self-reported error with a $1,500 fine upon PosiGen in 2014 and

closed the matter, without adverse action against the license at

issue. On the other hand, plaintiffs assert that Neyhart signed

the application. Furthermore, plaintiffs state Neyhart knew of the

falsified application when it was submitted based on Landry’s

declaration that Tureau told Landry during his employment that

Neyhart knew of the falsified application.

     Simply showing an omission in the application to the licensing

board is not sufficient to establish fraud under RICO. “Among other

things, both RICO mail and wire fraud require evidence of intent

to defraud, i.e., evidence of a scheme to defraud by false or

fraudulent    representations.”    St.    Paul   Mercury   Ins.   Co.   v.

Williamson, 224 F.3d 425, 441 (5th Cir.2000). Plaintiffs’ evidence

of an intent to defraud is Landry’s self-serving statement in his

declaration that Tureau informed him that Neyhart was aware of the

undisclosed    conviction   on    Green   Grant’s   contractor    license

                                    11
application. Rec. Doc. 220-6 at 2. However, this is inadmissible

hearsay evidence and still insufficient to establish plaintiff’s

claim. See Fowler v. Smith, 68 F.3d 124, 126 (5th Cir. 1995)

(“Evidence on summary judgment may be considered to the extent not

based on hearsay or other information excludable at trial.”)

Therefore, plaintiffs have not demonstrated a genuine dispute of

material fact in support of their claim that defendants committed

mail    fraud    when     submitting   Green        Grant’s    contractor        license

application.

       2. Fraudulent Tax Credit Scheme

       The amended complaint alleges Neyhart committed the predicate

acts of mail or wire fraud by causing PosiGen LA’s accounting

department and others “to electronically file/submit hundreds of

false    billing    packets/requests      for       solar     tax    credits     to    the

Internal Revenue Service each month.” Rec. Doc. 12 at 6. Plaintiffs

alleged that Neyhart personally committed or directed others to

knowingly       falsify    installation       and    completion       dates      in    the

“packets/filings/submissions and to then electronically file them

with the IRS, utilizing the interstate wires.” Id. at 7. Defendants

argue that plaintiffs make no showing that Neyhart filed fraudulent

tax    credit    requests,    packets,    or    submission          with   the   IRS    in

furtherance of a scheme to defraud the government, and do not even

know who, what, when, whether, or how any defendant ever sent any

information to the IRS. Rec. Doc. 94-1 at 13. Defendants present

                                         12
as evidence the declaration of the Chief Legal Officer of PosiGen

LA, Benjamin Norwood, who states that PosiGen LA has never claimed

or   received   the    investment     tax    credit   (ITC),      and   has   never

transmitted, nor is aware of any person transmitting, any “tax

credit packet” to the IRS by mail or by wire. Rec. Doc. 94-4 at 2.

In response, plaintiffs assert they have evidence that defendants

obtained falsified “placed in service” letters from installation

contractors, and assert that defendants’ accounting firm, Wegmann

Dazet, used the fraudulent information in these letters to prepare

and file defendants’ federal tax returns. Rec. Doc. 220 at 6-16.

In   support    of   their   argument,       plaintiffs     provide     deposition

testimony from the general manager of a contractor who conducted

energy audits and performed installations for PosiGen, Michael

Maiello, stating that PosiGen requested placed-in-service letters

be issued when a system had not been placed in service. Rec. Doc.

220-7 at 12. Plaintiffs also provide deposition testimony of

defendants’     former   Vice      President   of   Human    Resources,       Amanda

Bakay, who states that employees told her that PosiGen was counting

installations that were not fully placed in service yet. Rec. Doc.

220-5 at 6. Finally, plaintiffs provide deposition testimony of

plaintiff Logan Landry, who states that he personally knows that

dates were falsified. Rec. Doc. 220-8 at 269.

      Plaintiffs      have   not    provided    evidence     to   demonstrate     a

genuine dispute of material fact in support of their claim that

                                        13
defendants knowingly falsified installation/completion dates in

fraudulent billing packets/requests electronically filed with the

IRS to claim federal ITC. None of the depositions plaintiffs

reference show that defendants submitted false information to the

IRS. Plaintiffs’ RICO claim, as alleged in their amended complaint,

is that defendants perpetrated a fraudulent tax scheme to claim

unearned tax credits from the IRS and boost their profits. However,

plaintiffs have not offered any evidence to show that defendants

submitted any false information to the IRS and obtained such tax

credits. The depositions plaintiffs reference may provide some

support for the allegation that the placed-in-service letters

defendants internally received from contractors did not correlate

with completed installation dates. Even if this were true, it still

does not provide support for plaintiffs’ claims that defendants

submitted false information to the IRS and used interstate mail or

wires in that regards as part of a scheme to defraud the IRS. The

essential element that plaintiffs must prove as part of the RICO

claim alleged in the amended complaint is the existence of a scheme

to   defraud   the   IRS   and   claim    unearned   tax   credits.   Evidence

pertaining to the documents shared solely between contractors and

defendant-entities is not relevant to this analysis, unless it

also shows that falsified information was submitted to the IRS and

tax credits were fraudulently claimed as alleged. Plaintiffs have

not provided evidence to show that the placed-in-service letters

                                         14
provided to PosiGen were used to claim federal tax credits from

the IRS. To the contrary, in his deposition Landry stated that he

does not know whether it is necessary to provide the IRS with a

placed-in-service letter to claim the ITC or whether any PosiGen

affiliated entity ever provided any placed-in-service letters to

the IRS. Rec. Doc. 220-8 at 265-267. Similarly, Maiello stated

that he does not know whether PosiGen LA ever claimed a federal

ITC or whether PosiGen relied on any of the information from his

company’s invoice to determine whether PosiGen was eligible for

the tax credit. Rec. Doc. 228-1 at 4-5. Maiello also stated that

he did not falsify information on the invoice his company supplied

to   PosiGen   and    that   he   is   not   aware   of   anyone   falsifying

information on any invoice his company supplied to PosiGen. Id.

Again, Barkay stated in her deposition that she could not identify

any circumstances in which any PosiGen entity ever claimed a

federal ITC on a tax return for a system that had not been fully

installed. Rec. Doc. 220-5 at 6. Therefore, none of the depositions

that plaintiffs identify provide material evidence to show that

defendants submitted false information to the IRS and fraudulently

claimed federal investment tax credits. Plaintiffs state in their

opposition     that   defendants’      accounting     firm   Wegmann,   used

information collected with the state tax credit, including placed-

in-service letters, to prepare defendants’ federal tax returns.

Rec. Doc. 220 at 14. However, the deposition of John White,

                                       15
Wegmann’s designated representative, that plaintiffs cite to as

support for this assertion only states generally that there is

information and documentation that would apply to both state and

federal tax filings as the two may overlap. Id. Because this Court

dismissed    plaintiff’s    RICO    claims    with   regards   to    state    tax

filings, the only relevant information to the case at this stage

is the information used to claim federal tax credits. Rec. Doc.

54. White’s deposition does not state that Wegmann or defendants

used the placed-in-service letters obtained from contractors in

preparing federal tax returns, or that any fraudulent information

was submitted on such returns. Plaintiffs do not identify any other

evidence that could support their assertion. Therefore, plaintiffs

have provided no material evidence in support of their claim that

defendants   submitted     fraudulent      billing   packets   and   falsified

installation/completion in submitting documents to the IRS to

claim unearned federal investment tax credits.

     3. Scheme to Fraudulently Obtain BLG Assets and                  Landry’s

       Services

     Plaintiffs    fail     to     offer    evidence   that    Neyhart       used

interstate wires to misrepresent terms of Landry’s employment

contract, salary, stock options, bonuses, and office location

while he was in Las Vegas in March and April of 2014. The amended

complaint alleged that Neyhart used interstate wires as part of

the scheme to defraud by making promises to Landry he did not

                                      16
intend to keep concerning the terms of Landry’s employment during

a phone call while Landry was in Las Vegas in March and April of

2015. Rec. Doc. 12 at 10. Defendants assert that plaintiffs have

no proof of any fraudulent misrepresentations made to Landry during

such a phone call, because Neyhart does not recall the phone call

and Landry testified in his deposition that he did not recall

anything that was said to him on the phone that was untrue. Rec.

Doc. 94-2 at 17. In their response, plaintiffs aver that they have

provided copies of emails sent between Landry and defendants’

employees that show discussions concerning his employment contract

in May and June of 2015. Rec. Doc. 220 at 17-19.

     While the emails may have bearing on plaintiffs’ breach of

contract or detrimental reliance claims, they do not offer support

for plaintiffs’ RICO claim as alleged in the amended complaint.

Plaintiffs fail to provide material evidence that Neyhart made

fraudulent misrepresentations during the Las Vegas call, or that

Neyhart had the intent to deceive – both of which are necessary

elements of RICO based wire fraud. Landry stated in his deposition

that he does not remember that Neyhart said anything untrue to him

during the phone call, or the specific details of the call. Rec.

Doc. 94-2 at 16-17. At this stage, the allegation in plaintiffs’

complaint alone is not enough to allow plaintiffs to survive

summary judgment on the RICO claim, without evidence to prove a

genuine dispute. Plaintiffs again fail to show evidentiary support

                                17
for RICO based allegations concerning Neyhart’s alleged wire fraud

during the Las Vegas phone call.

     Because plaintiffs bear the burden of proof at trial, it is

enough for defendants to “merely point to an absence of evidence.”

Lindsey v. Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994).

This Court finds an absence of a genuine dispute of material fact

concerning the federal RICO claim. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). Summary judgment in favor of defendants

is proper on that claim.

     Plaintiffs also assert that they should be afforded an adverse

inference in connection with the deposition testimony of a non-

party witness Daniel McAtee, the former president of PosiGen.             As

basis, plaintiffs point to McAtee’s “blanket” assertions of the

Fifth Amendment right to remain silent throughout his deposition.

Rec. Doc. 220. However, Fifth Circuit precedent states that the

adverse inference drawn from the assertion of the Fifth Amendment

does not replace the burden that needs to be met in order to

survive   summary   judgment.   See    State   Farm   Life   Ins.   Co.   v.

Gutterman, 896 F.2d 116 (5th Cir. 1990) (citing Avirgan v. Hull,

691 F.Supp. 1357 (S.D.Fla. 1988) with approval and finding the

adverse inference from a party’s refusal to answer insufficient to

create an issue of fact to defeat summary judgment); Curtis v. M&S

Petroleum, Inc., 174 F.3d 661 (5th. Cir.1999) (citing State Farm

for its holding that the adverse inference from a party’s refusal

                                  18
to answer questions was not enough to create an issue of fact to

avoid summary judgment). Therefore, this Court finds that McAtee’s

refusal to answer does not create an issue of fact to defeat

summary judgment on the federal claim. 2

      B. Remand of remaining state law claims

      Because this Court is dismissing plaintiffs’ federal claim,

the remaining state claims should be remanded to state court. When

a court has original jurisdiction over a federal claim pursuant to

28 U.S.C. § 1331, the court also has supplemental jurisdiction

over state law claims when the state law claims are “so related to

the claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III

of the United States Constitution.” 28 U.S.C. § 1367(a). Section

1367(c) enumerates the circumstances in which a district court may

refuse to exercise supplemental jurisdiction:

      (c) The district courts may decline to exercise supplemental
      jurisdiction over a claim under subsection (a) if—

         (1)   the claim raises a novel or complex issue of State
               law,

         (2)   the claim substantially predominates over the claim
               or claims over which the district court has original
               jurisdiction,

         (3)   the district court has dismissed all claims over which
               it has original jurisdiction, or


2 Notably absent in this regard is any referenced attempt by plaintiffs to

timely seek judicial review, during or immediately after the deposition,
overruling blanket assertions of Fifth Amendment protections and compelling
answers from the deponent at issue.

                                     19
     (4)    in   exceptional  circumstances,   there  are  other
            compelling reasons for declining jurisdiction.

28 U.S.C. § 1367 (emphasis added). This Court is dismissing with

prejudice   all   federal   claims   over   which   it   has   original

jurisdiction, and therefore decline to exercise supplemental

jurisdiction over the remaining state claims pursuant to §

1367(c)(3). Accordingly, the remaining state claims are remanded

to state court without prejudice.

       New Orleans, Louisiana, this 4th day of April 2019



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                20
